Citation Nr: 0329416	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-01593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for residuals of a 
fracture of the 1st metatarsal of the right foot.

3.  Entitlement to service connection for residuals of right 
eye trauma.

4.  Entitlement to a rating higher than 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran had active service from August 1977 to August 
1981, from October 1982 to October 1986, and from March 1987 
to March 1999.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1999 RO decision which, in part, denied service 
connection for kidney stones, residuals of a fracture of the 
1st metatarsal of the right foot, and residuals of right eye 
trauma.  The RO also granted service connection and a 10 
percent rating  for a right knee disability, and the veteran 
appealed for a higher rating.  In an October 2002 decision, 
the Board denied these claims.  The veteran then appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  By a 
March 2003 order, the Court granted a January 2003 motion by 
the VA Secretary to vacate the Board decision as to these 
issues and remand the case for further action.  

According to the January 2003 motion and March 2003 Court 
order, the Board must further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed.Cir. Sept. 22, 2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for kidney stones, residuals of a fracture 
of the 1st metatarsal of the right foot, 
and residuals of right eye trauma, as well 
as for a rating higher than 10 percent for 
a right knee disability.  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


